UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811‑04722 ‑‑‑‑‑ FMI Mutual Funds, Inc. ‑‑‑‑‑ (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 ‑‑‑‑‑ (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI 53202 ‑‑‑‑‑ (Name and address of agent for service) 1‑414‑226‑4555 ‑‑‑‑‑ Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER ‑‑‑‑‑ Date of reporting period: DECEMBER 31, 2008 ‑‑‑‑‑ Item 1. Schedule of Investments. FMI Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS December 31, 2008 (Unaudited) Shares or Principal Amount Value LONG‑TERM INVESTMENTS‑36.2% (A) COMMON STOCKS‑32.2% (A) CONSUMER SERVICES SECTOR‑3.0% Other Consumer Services‑3.0% 28,470 DeVry, Inc. $1,634,463 ELECTRONIC TECHNOLOGY SECTOR‑2.1% Electronic Components‑2.1% 8,560 First Solar, Inc.* 1,180,938 FINANCE SECTOR‑4.3% Investment Banks/Brokers‑2.9% 97,935 Charles Schwab Corp. 1,583,609 Investment Managers‑1.4% 22,425 T. Rowe Price Group Inc. 794,742 HEALTH SERVICES SECTOR‑4.7% Health Industry Services‑4.7% 34,370 Express Scripts, Inc.* 1,889,663 25,000 Pharmaceutical Product Development, Inc. 725,250 ‑‑‑‑‑ 2,614,913 INDUSTRIAL SERVICES SECTOR‑6.3% Contract Drilling‑2.6% 62,500 Helmerich & Payne, Inc. 1,421,875 Engineering & Construction‑3.7% 42,350 Jacobs Engineering Group Inc.* 2,037,035 RETAIL TRADE SECTOR‑3.0% Home Improvement Chains‑3.0% 48,310 Fastenal Co. 1,683,603 TECHNOLOGY SERVICES SECTOR‑6.7% Information Technology Services‑6.7% 112,970 Cognizant Technology Solutions Corp.* 2,040,238 68,460 Infosys Technologies Ltd. SP‑ADR 1,682,062 ‑‑‑‑‑ 3,722,300 TRANSPORTATION SECTOR‑2.1% Trucking‑2.1% 72,000 Heartland Express, Inc. 1,134,720 ‑‑‑‑‑ Total common stocks (Cost $19,706,713) 17,808,198 CORPORATE BONDS‑4.0% (A) $2,200,000 BellSouth Corp., 4.75%, due 11/15/12 2,201,331 ‑‑‑‑‑ Total corporate bonds (Cost $2,147,071) 2,201,331 ‑‑‑‑‑ Total long‑term investments (Cost $21,853,784) 20,009,529 SHORT‑TERM INVESTMENTS‑61.1% (A) Federal Agencies‑55.5% 4,000,000 Federal National Mortgage Association, 0.75%, due 1/13/09 3,999,000 6,500,000 Federal Farm Credit Bank, 1.18%, due 1/15/09 6,497,918 3,000,000 Federal Home Loan Bank, 0.70%, due 1/16/09 2,999,125 2,000,000 Federal National Mortgage Association, 0.50%, due 1/20/09 1,999,472 3,000,000 Federal National Mortgage Association, 3.25%, due 2/15/09 3,011,052 3,000,000 Federal Home Loan Mortgage Corp., 5.75%,due 3/15/09 3,034,077 5,500,000 Federal Home Loan Bank, 3.00%, due 4/02/09 5,539,270 550,000 Federal Farm Credit Bank, 3.50%, due 4/15/09 555,210 3,005,000 Federal Home Loan Bank, 2.625%, due 4/30/09 3,028,517 ‑‑‑‑‑ Total federal agencies (Cost $30,659,871) 30,663,641 Variable Rate Demand Notes‑5.6% 269,489 U.S. Bank, N.A., 0.00% 269,489 2,797,474 Wisconsin Corporate Central Credit Union, 0.12% 2,797,474 ‑‑‑‑‑ Total variable rate demand notes (Cost $3,066,963) 3,066,963 ‑‑‑‑‑ Total short‑term investments (Cost $33,726,834) 33,730,604 ‑‑‑‑‑ Total investments‑97.3% (Cost $55,580,618) 53,740,133 Cash and receivables, less liabilities‑2.7% (A) 1,465,592 ‑‑‑‑‑ TOTAL NET ASSETS‑100.0% $55,205,725 *Non‑income producing security. (A) Percentages for the various classifications relate to net assets. ADR‑American Depositary Receipts As of December 31, 2008, the cost of investments for federal income tax purposes was equal to the cost for financial reporting purposes. The tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $3,076,274 Aggregate gross unrealized depreciation (4,916,759) ‑‑‑‑‑ Net unrealized depreciation ($1,840,485) THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI‑ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a‑3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a‑3(b) under the 1940 Act and Rules 15d‑15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a‑3(d) under the Act) that occurred during the Registrant's last N‑Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a‑2(a) under the Act (17 CFR 270.30a ‑2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Mutual Funds, Inc. ‑‑‑‑‑ By (Signature and Title) /s/ Ted D. Kellner ‑‑‑‑‑ Ted D. Kellner, President Date 2/23/09 ‑‑‑‑‑ Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Ted D. Kellner ‑‑‑‑‑ Ted D. Kellner, President Date 2/23/09 ‑‑‑‑‑ By (Signature and Title)/s/ Ted D. Kellner ‑‑‑‑‑ Ted D. Kellner, Treasurer Date 2/23/09 ‑‑‑‑‑
